Justice PLEICONES.
I respectfully dissent. In my opinion, when the House sustained the Governor’s veto, the effect was to prevent the expenditure of funds by DHEC for the CON program for fiscal year 2013-2014. Jackson v. Sanford, 398 S.C. 580, 731 S.E.2d 722 (2011). In my view, the CON program and its requirements remain the law, but all applications in process are suspended, no new applications can be accepted, and all other matters are in limbo unless and until the program is again funded.
The Governor’s Veto 20 provides:
Veto 20 Part IA, Page 100; Section 34, Department of Health and Environmental Control; II. Programs and Services, F. Health Care Standards, 2. Facility/Service Development — Total Facility & Service Development: $1,759,915 Total Funds; $1,422,571 General Funds
The Certificate of Need program is an intensely political one through which bureaucratic policymakers deny new healthcare providers from offering treatment. We should allow the market to work rather than politics.8
In my view, this is an effective line item veto of appropriations found in Part IA, § 34, II F. 2, to wit:
*604F. HEALTH CARE STANDARDS
2. FACIL/SVC DEVELOPMENT
PERSONAL SERVICE
CLASSIFIED POSITIONS 1,376,569 1,187,333
(9.74) (6.83)
117,743 117,743 UNCLASSIFIED POSITIONS
(1.00) (1.00)
15,643 8,818 OTHER PERSONAL SERVICES
TOTAL PERSONAL SERVICE 1,509,955 1,313,894
(10.74) (7.83)
OTHER OPERATING EXPENSES 249,960 128,677
*TOTAL FACILITY & SERV DEVEL 1,759,915 1,442,571
(10.74) (7.83)
I agree with the majority that the effect of Veto 20 was to eliminate funding for the CON program for fiscal year 2013-2014. State ex rel. Long v. Jones, 99 S.C. 89, 82 S.E. 882 (1914). The House did not override this veto, and I know of no basis for a court to inquire into the “intent” behind the House vote using maxims of statutory construction.9 Nor do I *605understand the majority’s concern that the Senate did not have the opportunity to vote on the Governor’s veto since the House did not override it. This procedure is mandated by our Constitution, which operates in the same manner whenever there is a gubernatorial veto, that is, the vetoed bill is returned first to the chamber where it originated. Only if that body votes to override the veto by a two-thirds majority does the other chamber have the opportunity to consider the veto. S.C. Const. art. IV, § 21. I simply do not understand why the majority finds “great significance” in the fact the Constitution’s procedure was honored here.
We have recently held that if an appropriations veto is lawful (and there is no challenge to the veto here) and the veto is not overridden (and there is no challenge to the House vote), then “there is no longer any authority to expend state funds for the purpose stated on the line.” Jackson v. Sanford, supra; see also State ex rel. Long, supra. I believe that the majority and I agree on the meaning of this rule: there can be no funding for the CON program during fiscal year 2013-2014 unless and until the General Assembly appropriates funds for this purpose. See Singer & Singer 1 Southerland Statutory Constr. § 16:9 (2010) (if gubernatorial appropriation veto not overridden, legislature may reenact a separate appropriations act).
I know of no authority that would permit this Court to order DHEC to fund the CON program in the face of the House’s failure to override the Governor’s line item veto. Such interference with the prerogatives given to the executive and the legislature under our Constitution is a clear violation of the separation of powers doctrine. Compare Hampton v. Haley, 403 S.C. 395, 743 S.E.2d 258 (2013) (allowing executive agency to decline to spend legislatively appropriated funds based on its own policy choices would violate the doctrine). Further, to read the proviso in Part IB, § 117.9, which permits agencies to redistribute appropriated funds, as does the majority, negates the Governor’s line item veto authority *606and undermines our constitutional system. Under the majority’s reading, an agency is free to ignore the will of the Governor as expressed through her veto, and that of the General Assembly in sustaining that veto, and may spend money as it sees fit. The majority cites no authority to support its construction of this proviso,10 and I will be surprised if there were any as such a reading would effectively negate the Governor’s veto authority. Finally, if it were true that DHEC could revive the dormant CON program simply by raising fees through its emergency regulatory authority, then any rogue agency could operate in defiance of the Constitution which gives the Governor and the General Assembly the authority to suspend the operation of a program by line item veto and subsequent vote.
I agree with the majority that the CON program continues to exist despite the Governor’s veto'and the House’s failure to override that veto, and that its statutory and regulatory requirements must be met before one may proceed with a regulated activity. However, until funding for this program is reinstated by the General Assembly, no new matters can be initiated and all pending matters are in limbo.
For the reasons given above, I respectfully dissent from the majority’s finding that the Court can order DHEC to fund the CON program.

. To the extent the Governor’s veto message indicated her intent to "abolish” the CON program, it is irrelevant. E.g. Drummond v. Beasley, 331 S.C. 559, 503 S.E.2d 455 (1998).


. The majority errs when it relies upon statements concerning "intent" made by members, whether found in the House Journal or other sources. Pursuant to the enrolled bill rule:
[T]he true rule is, that when an act has been duly signed by the presiding officers of the General Assembly, in open session in the Senate-House, approved by the Governor of the state, and duly deposited in the office of the secretary of state, it is sufficient evidence, nothing to the contrary appearing upon its face, that it passed the General Assembly, and that it is not competent either by the journals of the two houses, or either of them, or by any other evidence, to impeach such an act. And this being so, it follows that the court is not at liberty to inquire into what the journals of the two houses may show as to the successive steps which may have been taken in the passage of the original bill.
The court gives the following reasons for the adoption of the enrolled bill rule: 'Public policy, certainty as to what the law is, convenience, and that respect due by the courts to the wisdom and integrity of the Legislature, a co-ordinate branch of the government, all require that the enrolled bill, when fair upon its face, should be accepted without question by the courts.'
Having been properly authenticated as required by the Constitution, it becomes the "sole expository of its own contents and the conclusive evidence of its existence and valid enactment,” and this court cannot look to the Journals of either House or to other extraneous evidence *605in order to ascertain its history or its provisions, or to inquire into the manner of its enactment.
State ex rel. Coleman v. Lewis, 181 S.C. 10, 19-20, 186 S.E. 625, 629 (1936) (internal citations omitted).
There is no legal basis for an inquiry into "intent” here.


. Since this proviso does not “specify objects and purposes” nor "appropriate several amounts in distinct items and sections,” it is not subject to the Governor's veto authority. S.C. Const. art. IV, § 21; Florida Senate v. Harris, 750 So.2d 626 (Fla.1999). Under the majority's view, the inclusion of this "unvetoable” proviso in an appropriations bill which is included only to satisfy the terms of S.C.Code Ann. § 11-9-10 gives entities receiving funds under that bill free reign to spend those monies as they see fit.